
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2



CROCS, INC.

Board of Directors Compensation Plan


        On June 25, 2009, the Board of Directors of Crocs, Inc. (the "Company")
approved a new compensation arrangement for non-employee directors effective as
of June 25, 2009. The new compensation arrangement provides the following for
non-employee directors:

        (a)   Annual compensation for each non-employee director of, at the
election of such non-employee director, (i) $80,000 in cash payable in four
successive quarterly payments, (ii) $80,000 of restricted stock of the Company
based on the fair market value of the Company's common stock on the date of
grant, which restricted stock will vest in four successive quarterly
installments from the date of grant, or (iii) a combination thereof;

        (b)   Additional annual compensation for the chairperson of the Audit
Committee of, at such chairperson's election, (i) $50,000 in cash, (ii) $50,000
of restricted stock of the Company based on the fair market value of the common
stock on the date of grant, which restricted stock will vest in four successive
quarterly installments from the date of grant, or (iii) a combination thereof;

        (c)   Additional annual compensation for the chairpersons of each of the
Governance and Nominating Committee and the Compensation Committee of, at such
chairperson's election, (i) $5,000 in cash, (ii) $5,000 of restricted stock of
the Company based on the fair market value of the common stock on the date of
grant, which restricted stock will vest in four equal quarterly installments
from the date of grant, or (iii) a combination thereof;

        (d)   Annual grant to each non-employee director of $100,000 of common
stock of the Company based on the fair market value of the common stock on the
date of grant;

        (e)   Annual grant to the Chairman of the Board of options to purchase
10,000 shares of common stock of the Company at an exercise price equal to the
fair market value of the common stock on the date of grant, which options will
vest in four equal annual installments on the date of the annual meeting of
stockholders each year; and

        (f)    Any additional cash compensation payable to any of the
non-employee directors, at the discretion of the Board of Directors.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



CROCS, INC. Board of Directors Compensation Plan
